DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 10/01/2020. 
Claims 1-19 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/01/2020 are noted. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Correction is required.  See MPEP § 608.01(b).

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0001112 A1 to Gilmore et al. (hereinafter “Gilmore”). 

Regarding Claim 1, and similarly recited Independent Claim 19, Gilmore discloses a method for augmenting in-stream events, the method comprising: 
tracking information regarding a plurality of streams ([0080] - game client software and/or hardware for at least one game system 120 via which respective players can participate in game sessions currently being executed by the game system(s) 120) and tracks real-time gameplay data in sessions involving the plurality of game titles, each session associated with a stream ([0138] – discloses a duration for the event. The duration may be indicated in real time; [0102] - the spectating system 100 may instead communicate with one or more game servers 125 of the game system 120 to exchange various game system I/O 123 as described herein, including but not limited to game metadata 124; [0099] - at least some of the game metadata 124 may be included as metadata in game A/V 121 content sent to the broadcast devices 120 by the game system(s) 120, and may be included as metadata in the broadcast 142 streams sent from the broadcaster devices 140 to the spectating system 100); 

identifying that statistics corresponding to data from one or more external sources are associated with one or more of the streams, wherein at least one set of the statistics is identified as associated with an identified time period within at least one of the streams ([0115], 'the spectating system may receive indications of game events from the game systems as game metadata according to a game system API presented to the game systems by the spectating system...in general any event or moment that may be of interest within a game executing on a game system'; [0121], 'the event data may instead or in addition include event tags indicating spectators' and/or broadcasters' inputs to the spectating system marking or tagging interesting or notable events or highlights in broadcasts'; each session associated with a stream ([0138] – discloses a duration for the event. The duration may be indicated in real time); 
defining an event at the identified time period within the at least one stream when the at least one set of statistics for the identified time period meets the stored event criteria ([0121], 'the event data may instead or in addition include event tags indicating spectators' and/or broadcasters' inputs to the spectating system marking or tagging interesting or notable events or highlights in broadcasts'; ([0180], 'As another example of detecting and applying broadcast-related analysis information 427 within a game spectating system, aggregated analysis information 427 for spectators of broadcasts of online games may be leveraged to identify particular online games of interest, for example games for which activity is currently "hot" or interesting according to the "crowd noise" or chat in broadcasts of 
modifying one or more views of the event defined within the at least one stream, wherein modifying the views includes augmenting the at least one stream in accordance with the data from the external sources associated with the at least one set of statistics ([0065], 'the generated broadcast content that may be presented with the respective broadcasts to spectators via spectator interfaces on the spectators' devices may include one or more of various user interface (UI) elements (e.g., buttons, dialogs, lists'; [0178], 'the channels of interest may be indicated on at least some of the spectator devices, for example by highlighting the channel(s) on a spectating UI, or adding the channels to a "recommended" or "hot" list for currently active channels'; [0106], 'The broadcast content that may be generated and presented with the respective broadcasts to spectators via spectator interfaces on the spectators' devices may include one or more of various user interface (UI) elements (e.g., ... links, ...panes that include one or more other UI elements, etc.) that may be presented on a UI with the broadcast video' ; [0192], ‘In some embodiments, broadcast content based at least in part on game metadata for the game being broadcast 634 may be overlaid, blended, or composited into the video stream content to be displayed in broadcast 634); as shown in FIG. 6A, name tags (shown as A, B, C, D, and E in FIG. 6A) may be added to characters in the video stream so that spectators may identify the players in the game.  As another example, objects or characters of interest may be identified from the game metadata and/or broadcast metadata, and those objects or characters may be visually indicated using overlay content in the video stream.).  

Regarding Claim 2, and similarly recited Claim 11, Gilmore discloses the method of claim 1, wherein the at least one stream is accessible via a link, wherein the link is associated with a screenshot 

Regarding Claim 3, and similarly recited Claim 12, Gilmore discloses the method of claim 2, further comprising sending the link over a communication network to a user device, wherein the link is selectable to access the at least one stream from a stream source in real-time or from an archive (spectator device 160; Fig. 1A-1D, ([0106], 'The broadcast content that may be generated and presented with the respective broadcasts to spectators via spectator interfaces on the spectators' devices may include one or more of various user interface (UI) elements (e.g., ... links, ...panes that include one or more other UI elements, etc.) that may be presented on a UI with the broadcast video'; [0178]-[0180] describe highlighting an input to the recommended stream on the list; these can all be considered links, in the broadest sense, that lead the spectator to view the recommended stream); [0101], game metadata sources 190 may include one or more of, but are not limited to, game developer systems or third-party systems such as online merchants, game information sites, and data stores or databases of game information including but not limited to historical, statistical, and/or descripting information and data for games, game content, players, and/or broadcasters': a historical database can be considered an archive database).  



Regarding Claim 4, and similarly recited Claim 13, Gilmore discloses the method of claim 1, wherein data from the external sources includes information indicative of gameplay performance within one or more game titles or genre categories (0080] - game client software and/or hardware for at least one game system 120 via which respective players can participate in game sessions currently being executed by the game system(s) 120) and tracks real-time gameplay data in sessions involving the plurality of game titles).  

Regarding Claim 5, and similarly recited Claim 14, Gilmore discloses the method of claim 1, wherein the data from the external sources includes at least one of sensor data, biometric data, camera data, eye tracking data, historical data, opponent data, current audience data and unusual data ([0066], [0181], 'spectators may be detected to be fans of a particular player or team based at least in part on their audio and/or text chat inputs 465 (cheering, booing, loud, quiet, etc.) at particular times or in response to particular events in a game or broadcast'; audio and/or text chat inputs 465 can be considered sensor data as a sensor detects or measures a physical property and records, indicates, or otherwise responds to it).  

Regarding Claim 6, and similarly recited Claim 15, Gilmore discloses the method of claim 5, wherein the unusual data corresponds to a specified rarity within a game title and includes at least one of unusual in-game locations, unusual characters, and unusual objects ([0089] discloses the game metadata 124 for a given game system 120 may include one or more of, but is not limited to, game state(s) for the game executing on the game system, indications and descriptions of events in the game, and data describing or representing objects, players/characters, locations, levels, and other content or 

Regarding Claim 7, and similarly recited Claim 16, Gilmore discloses the method of claim 1, wherein modifying the one or more views of the event further includes highlighting one or more in-game perspectives or re-rendering with one or more visual effects ([0073], ([0086], 'a game system 120 may include a game engine that renders a 2D or 3D representation of a game universe based on the current state of the universe, generates video and sound, and sends or streams the video and sound (A/V) output 121 to client devices including but not limited to broadcaster device(s) 140 for display; [0247], 'For online games, game I/O 1344A may include at least player inputs to the game executing on game system 140, as well as graphics data or rendered graphics for display on spectator device, and may also include game software, game data, game records, game states, and/or game content obtained by the spectator/player either via spectating system 100 or from other source including but not limited to game system 140').  

Regarding Claim 8, and similarly recited Claim 17, Gilmore discloses the method of claim 1, further comprising adding the data from the one or more external sources and the modified views to a learning set of an artificial intelligence learning system that refines identification of the events of interest, the learning set updated over time ([0178]-[0180]).  

Regarding Claim 9, and similarly recited Claim 18, Gilmore discloses the method of claim 8, further comprising weighting the data in the learning set, and adjusting the weighting over time ([0152], [0317] 'a randomizing input may be weighted to have more of an influence on the game as the number 

Regarding Claim 10, Gilmore discloses a system for augmenting in-stream events, the system comprising: 
a communication interface that receives tracked information regarding a plurality of streams (fig. 1D, game servers 125; [0102] discloses - the spectating system 100 may instead communicate with one or more game servers 125 of the game system 120 to exchange various game system I/O 123; [0380]-[0383]);
memory that stores event criteria for one or more predefined events of interest ([0380]-[0383]); and 
a processor that executes instructions stored in memory ([0380]-[0383]), wherein the processor executes the instructions to: 
identify that statistics corresponding to data from one or more external sources are associated with one or more of the streams, wherein at least one set of the statistics is identified as associated with an identified time period within at least one of the streams ([0115], 'the spectating system may receive indications of game events from the game systems as game metadata according to a game system API presented to the game systems by the spectating system...in general any event or moment that may be of interest within a game executing on a game system'; [0121], 'the event data may instead or in addition include event tags indicating spectators' and/or broadcasters' inputs to the spectating system marking or tagging interesting or notable events or highlights in broadcasts'; each session associated with a stream ([0138] – discloses a duration for the event. The duration may be indicated in real time); 

modify one or more views of the event defined within the at least one stream, wherein modifying the views includes augmenting the identified stream in accordance with the data from the external sources associated with the at least one set of statistics ([0065], 'the generated broadcast content that may be presented with the respective broadcasts to spectators via spectator interfaces on the spectators' devices may include one or more of various user interface (UI) elements (e.g., buttons, dialogs, lists'; [0178], 'the channels of interest may be indicated on at least some of the spectator devices, for example by highlighting the channel(s) on a spectating UI, or adding the channels to a "recommended" or "hot" list for currently active channels'; [0106], 'The broadcast content that may be generated and presented with the respective broadcasts to spectators via spectator interfaces on the spectators' devices may include one or more of various user interface (UI) elements (e.g., ... links, ...panes that include one or more other UI elements, etc.) that may be presented on a UI with the broadcast video' ; [0192], ‘In some embodiments, broadcast content based at least in part on game metadata for the game being broadcast 634 may be overlaid, blended, or composited into the video 


Conclusion
Claims 1-19 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715